i          i      i                                                                            i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-09-00503-CV

                                             Dell R. CULLUM,
                                                  Appellant

                                                        v.

                               Darlene M. WHITE and Diamond A Ranch,
                                             Appellees

                       From the 38th Judicial District Court, Real County, Texas
                                   Trial Court No. 2007–2704-DC
                           Honorable Camile G. DuBose, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: January 20, 2010

DISMISSED AS MOOT

           Appellant appeals from the trial court’s July 24, 2009, denial of his Motion to Dissolve

Temporary Injunction. The trial court later signed a permanent injunction, and on October 2, 2009,

signed a final judgment in the underlying suit.1 Accordingly, this court ordered appellant to show



        … On October 9, 2009, appellant filed a notice of appeal “from the Judge Order entering Judgment Against
           1

Defendant for Defamation and the Permanent Injunction.” That appeal is pending before this court in appellate cause
number 04-09-00695-CV.
                                                                                     04-09-00503-CV

cause why the appeal of his Motion to Dissolve Temporary Injunction should not be dismissed as

moot. Appellant responded that the appeal is not moot. According to appellant, the motion for a

permanent injunction filed by the plaintiffs below was not based upon the merits of the plaintiffs’

pleadings, but was instead based on the issuance of the temporary injunction; therefore, the only

issue in this appeal is whether the temporary injunction was valid prior to becoming a permanent

injunction. Appellant’s argument does not support the continued viability of this appeal.

       An appeal arising from a temporary injunction becomes moot once the trial court signs a final

judgment. See Isuani v. Manske-Sheffield Radiology Group, P.A., 802 S.W.2d 235, 236 (Tex. 1991);

Lowe v. Farm Credit Bank of Tex., 2 S.W.3d 293, 300 (Tex. App.—San Antonio 1999, pet. denied).

Therefore, this appeal is dismissed as moot. All other pending motions in this appeal are also

dismissed as moot.

                                             PER CURIAM




                                                -2-